Title: To Thomas Jefferson from William Stephens Smith, 18 September 1787
From: Smith, William Stephens
To: Jefferson, Thomas



Dear Sir
London Septr. 18th. 1787.

In the first place I must introduce my very particular friend Mr. J. B. Cutting as a Gentleman of genius and merit. There may one  or two lines shew themselves, which at first will be rather apt to prejudice against him, at least I was sensible of it, and have not been able to obliterate them from his Countenance and motion, but they are really only superficials. I know you will put them aside. You will find him a Gentleman remarkably well informed, of an inquisitive mind and possessing very good sentiments on the subjects which interest our Country. He passess only a few day in Paris to wonder and Gap (as he say’s) and returns here to embark for America &c. &c.
Your Letter of 31st. Ulto. I have received, the Cypher which put you to so much trouble I copied from Mr. Jay’s Letter to Mr. Adams which I had with me and was intended to convey this Idea—that Congress expected that the polite manner in which they appear to have intended forwarding their Letter of thanks to her most faithful majesty, might produce agreable effects relative to the conclusion of the pending treaty—and I may now inform you that I went to that Court under a Commission from Mr. Adams, as Mr. Jay did not forward any, tho’ Congress voted that I should be commissioned for that purpose. Of Course I could not present the Letter in person; it was conveyed thro’ the Minister of State to the Queen. I had two long interviews with him, in which we conversed very freely on the situation and commerce of the 2 Countries. You doubtless will carry the Idea with you, that I talked only as a private Gentleman, but he as Minister told me, that there were several points which her majesty thought required alteration and he fully agreed with her that the Chevalier de Pinto had been a long time absent from his Country and did not seem to be sufficiently acquainted with some little internal arrangements which it was always necessary should be attended to in the establishment of a Commercial intercourse, but that at the first Leisure he would revise it, and forward to London a Counter-project. But Sir (said he) this mode of conducting our affairs by ministers residing in London is subject to great inconvenience and delay and does not promise much success. If the United States would send a minister to Portugal the Queen would immediately dispatch one to reside with Congress, an agreable foundation would then be laid for an intimacy and the United States would soon from the disposition of her Majesty and her ministers relative to them find every facility in their negotiations that they could wish. Indeed her majesty has been a little displeased that she has not been attended to on this subject and as she felt herself rather interested in the Career of  my Country she wished to be well and regularly informed of its present State and future prospects, which on the exchange of ministers would be the case. He proceeded in a very complimentary Strain and was answered with as great civility as possible, without committing myself on the subject. When my business was compleatly finished and I had made some preparations for my departure I informed the minister of it and requested to know whether her majesty had any Commands. I was informed by the deputy secretary of State the next day, that Her majesty would see me the day following at ½ past 4 tho’ not a Court day. This was a very particular mark of civility and from whence it sprung I cannot say. But it put an agreable period to my business. I made a small speach to her on the occasion and she returned a polite answer, and I left her territories tolerably sick but glad it was no worse. I thank you for the invitation to the noise of Paris, but I cannot visit it this season unless By order. I have paid Mrs. Adams 27/8. agreable to your request, and find that Trumbull has sent the harpsicord before my return. Why I do not send a statement of our account Current is because it is not regularly made out and I am apprehensive the balance is against me, but you shall have it the first leisure morning. You shall have it by post or a private hand before the Marquis returns from the south. I am very sorry that you should have occasion to be astonished at Genl. Sullivan’s draught. Shall I in answer to his Letter to me say any thing on the Subject? And what. At this distance from the Board of Treasury I do not see clearly how we shall get out of the pickle you mention. Dumas has got an order from Mr. Adams to receive his salary at Amsterdam and your Letter puts me on the project of endeavouring to obtain a similar one for Carmichael. I will watch for a pleasant favourable moment to bring it forward. I am much obliged by the political note in your Letter and attended to its reference with pleasure and instruction. We look with anxiety to the youthful movements of the Prussian. I think he appears to be in a fair way to be ducked, and that may make him Madder, but European wars will do no hurt to us. We shall have sense enough to keep ourselves cool and perhaps may profit by the folly of others. I am almost ashamed of the 2 last lines, least it should convey an Idea, that I was capable of deriving pleasure from the misfortunes of others, if from their errors I (or my Country) could be benifitted, and, had I time to write another letter, I would throw this in the fire on their account. But you will put the best construction on  them they will bear. I feel myself always safe with you and will let them go.
Mrs. Adams would be obliged if you will send her 5 ells of Cambric at 12 Livers pr. ell. She says she will pay me, so charge it. She joins Mrs. Smith in sincere wishes for your health and happiness, in which they appear equally interested with your obliged friend & humble Servt.,

W.S. Smith

